Citation Nr: 1107686	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1987, 
from October 2001 to May 2002, and from May 2003 to May 2005.


This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In April 2010, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the claims folder.

On April 9, 2010, the Veteran faxed a copy of a November 2007 
letter from the Utah National Guard pertaining to his eligibility 
for retired pay based upon physical disability.  A waiver of RO 
review of this document was not attached.  However, a review of 
the record reveals that this document had already been associated 
with the claims folder and considered by the RO.  As such, a 
waiver of RO review of this evidence in the first instance is not 
required.


FINDINGS OF FACT

Although the Veteran requires medication for hypertension, the 
competent evidence, overall, shows that the Veteran's systolic 
blood pressure is predominately less than 160, that there is no 
history of diastolic pressure predominantly 100 or more, and that 
there is no evidence of hypertensive heart disease.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 
7101 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The RO has rated the Veteran's hypertension as noncompensable 
under DC 7101.  A 10 percent rating contemplates hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) manifested by diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
history of diastolic pressure predominantly 100 or more which is 
controlled by continuous medication.  38 C.F.R. § 4.104, DC 7101.  
A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.

Notably, VA rating criteria separately evaluate hypertension from 
hypertensive heart disease and other types of heart disease.  
38 C.F.R. § 4.104, DC 7101, Note 3.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitlement to a compensable rating for 
hypertension for any time during the appeal period.  In this 
respect, the credible lay and medical evidence shows that, 
although the Veteran requires medication for hypertension, the 
competent evidence, overall, shows that the Veteran's systolic 
blood pressure is predominately less than 160, that there is no 
history of diastolic pressure predominantly 100 or more, and that 
there is evidence of hypertensive heart disease.

The Veteran's STRs for his period of active service from June 
1974 to January 1987 include a March 1974 entrance examination 
which reflected a blood pressure reading of 128/80.  Thereafter, 
the Veteran had additional blood pressure readings of 118/84 
(June 1974), 120/72 (May 1977), 144/84 (November 1977), and 
150/98 (February 1979).  In June 1979, a blood pressure check was 
performed due to fluctuating blood pressure readings.  At that 
time, blood pressure readings were 145/90, 160/90 and 160/90.  On 
July 5th and 6th, 1979, the Veteran had blood pressure readings 
of 150/100 and 160/80, respectively.  The Veteran was advised to 
observe weight reduction and limit his salt (NaCl) intake.

The Veteran underwent another blood pressure check in June 1980, 
reflecting readings of 150/108 and 140/90.  Thereafter, the 
Veteran's STRs reflect additional blood pressure readings of 
124/78 (June 1983), 118/72 (August 1983), 130/84 (April 1984), 
150/70 (October 1984), 140/100 (June 1985), 160/90 (April 1986) 
and 142/86 (January 1987).

Notably, the Veteran had not been placed on any anti-hypertensive 
medications during his first period of active service.  On his 
January 1987 separation examination, the Veteran denied being on 
any medications, and the military examiner reported a past "hx 
mild HTN resolved."

Overall, the Veteran's STRs for his period of service from June 
1974 to January 1987 provide evidence against the claim, as it 
reflects an assessment of mild hypertension resolved without 
medication and demonstrates a history of systolic blood pressures 
predominately less than 160 and diastolic pressures predominantly 
less than 100.

In pertinent part, a September 2000 National Guard enlistment 
examination reflected a blood pressure reading of 140/84.  The 
Veteran reported taking no medications.  Treatment records from 
Scripps Memorial Chula Vista, dated October 2002, reflect the 
Veteran's emergency room treatment for chest pain symptoms 
ultimately deemed as probably gastrointestinal in nature.  Blood 
pressure readings, in chronological order from admission to 
discharge, measured 168/98, 153/69 and 160/80.  An 
electrocardiogram, which was unremarkable, indicated a blood 
pressure reading of 151/87.

An April 2003 DA Form 7349-R reflected an assessment that the 
Veteran manifested stable hypertension treated with Verapamil.  
Thereafter, the Veteran's STRs reflect blood pressure readings of 
166/100(May 2003), 150/90 (August 2003). 157/88 (June 2004), 
150/99 (October 2004), 149/93 (January 2005), and 156/93 
(February 2005).  A March 2005 separation examination reflected 
that the Veteran had a 6-year history of being on Verapamil for 
hypertension.

Notably, the Veteran received treatment for an accidental 
Atropine autoinjection to the left index finger in March 2005.  
He initially presented with a blood pressure reading of 162/118.  
Later blood readings measured 160/91, 149/89, and 135/90.

Electrocardiograms in February 2006 were interpreted as showing 
borderline readings including sinus bradycardia with marked sinus 
arrhythmia and rightward axis.

Treatment records from Dr. G.V.S. include blood pressure readings 
of 140/100 (April 2007), 130/82 (August 2007), and 126/86 
(October 2008).

An April 2007 medical record from Dr. G.V.S. noted that the 
Veteran had high blood pressure which was difficult to control, 
and partly due to stress related to an upcoming deployment.  The 
Veteran was also suffering from central angina-like chest pain 
which required investigation as to a possible cardiac origin.  An 
August 2007 record indicated that the Veteran's blood pressure 
range outside of clinic was 130/80.

An April 2007 retention examination reflected blood pressure 
readings of 156/101, 153/98 and 155/98.  The examiner diagnosed 
resistant hypertension which, when considered with chest pain, 
anxiety and sleep disturbance, rendered the Veteran non-
deployable in a Worldwide environment.  The Veteran was 
subsequently determined eligible for retired pay based upon 
physical disability.

Overall, the Veteran's medical records since September 2000 
provide evidence against the claim, by failing to reflect a 
history of systolic blood pressures predominately greater than 
160 or diastolic pressures predominantly 100 or more.

In August 2009, the Veteran underwent VA Compensation and Pension 
(C&P) examination.  The Veteran reported a history of high blood 
pressure diagnosed in 1977 currently treated with 
hydrochlorothiazide, metoprolol, enalapril and NitroQuick.  He 
described occasional shortness of breath with physical activity 
which he attributed to high blood pressure, but otherwise denied 
any other functional impairment.

On examination, the Veteran had blood pressure readings of 
138/80, 136/84 and 142/92.  The heart demonstrated regular rate 
and rhythm without murmurs, clicks or rubs.  An EKG showed normal 
sinus rhythm with no acute ST-T wave changes.  A chest X-ray was 
interpreted as normal.  The examiner diagnosed hypertension with 
no evidence of hypertensive related heart disease.

Overall, the August 2009 VA C&P examination report provides 
evidence against the claim, by demonstrating systolic blood 
pressures less than 160 and diastolic pressures less than 100 
without evidence of hypertensive heart disease.

The Veteran has asserted being diagnosed and prescribed 
medication to treat hypertension since 1979.  See Veteran's 
statement received in November 2009.  He believes that the fact 
that his hypertension is well controlled with medications should 
not be considered as a factor in evaluating his claim.  See VA 
Form 9 received in January 2010.  In April 2010, the Veteran 
testified to good and bad days as it related to his blood 
pressure readings, with some readings 120/60 and others 150/90.  
He did not feel that his blood pressure was being controlled by 
medications, which now required three different medications.  On 
bad days, the Veteran felt sluggish and tired with lack of 
energy.  He had occasional irregular heartbeats.  He also 
recalled past extreme blood pressure readings of 190/100.  

In reviewing these statements, the Board observes that the 
Veteran has reported a past history of blood pressure readings as 
high as 190/100.  While this may be true, his statements and 
testimony lack specificity to establish when and how often these 
readings occurred.  Furthermore, the Veteran's recollections have 
not been accurate as he reported being prescribed medication to 
treat hypertension in 1979, which conflicts with his prior denial 
of taking medications to military examiners in January 1987 and 
September 2000.  The Board finds that the Veteran's recollections 
in 1987 and 2000 hold greater probative value, as they were made 
contemporaneous in time to the periods in question rather than a 
current recollection of an event which occurred more than 30 
years ago.

Overall, the Veteran's vague recollections are greatly outweighed 
by the documented historical record wherein clinicians took and 
accurately recorded the Veteran's blood pressure readings.  Quite 
simply, the clinician findings show systolic blood pressures 
predominately less than 160 and diastolic pressures predominantly 
less than 100.  

Furthermore, the Veteran's recollections of current readings 
ranging as high as 150/90 do not establish entitlement to a 
compensable rating under DC 7101.  His allegations of greater 
disability are greatly outweighed by the clinical findings of 
record, to include the opinion from the August 2009 VA C&P 
examiner who found that the Veteran's hypertension did not result 
in any additional disability such as hypertensive heart disease.  
The Board places significantly greater probative weight to the 
examiner findings as opposed to the Veteran's allegations, as 
these examiners possess greater training and expertise to 
evaluate hypertension and its potential complications.  There is 
no doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  As such, the claim must be denied.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected hypertension has on his activities of 
work and daily living.  In the Board's opinion, all aspects of 
these disabilities are adequately encompassed in the assigned 
schedular rating.  Notably, the rating criteria specifically 
determines levels of disability based upon the persistence of 
specified blood pressure readings.  There is also a basis for a 
compensable rating based upon medication usage, but only if such 
medication was based upon a history of diastolic readings being 
predominantly 100 or greater.

The schedular criteria allow higher schedular ratings for 
hypertension but the Veteran does not meet, or more nearly 
approximate, such criteria.  The Board finds no unusual aspects 
of the hypertension disability which is not contemplated in the 
assigned schedular rating.  At his August 2009 examination, the 
Veteran himself denied any functional impairment related to his 
blood pressure.  His argument as to unfairness of the rating 
criteria does not provide a basis for extraschedular 
consideration.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluation assigned 
for hypertension following a grant of service connection.  In 
Dingess, 19 Vet. App. 473 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO obtained the Veteran's STRs and all 
private clinical records identified by the Veteran as relevant to 
his claims.  There no outstanding requests to obtain any 
additional VA records, or any private medical records for which 
the Veteran has identified and authorized VA to obtain on his 
behalf.  There is also no showing that any records exist with the 
Social Security Administration which would be relevant to the 
issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 
(Fed. Cir. 2010) (more fully defining VA's duty to obtain only 
records from the SSA "that are relevant to the veteran's 
claim").

The Board notes that, in March 2009, VA received notice from 
Sharp Chula Vista Medical Center that the Veteran's records from 
1997 to 1998 have been destroyed.  In this respect, this facility 
purges any documents older than 7 years.  Any further attempt to 
obtain these records would be futile.  The Veteran is aware of 
the unavailability of these records.  See Transcript of April 
2010 Travel Board Hearing, p. 5.

The Board additionally notes that it is unclear from the record 
when the Veteran was first prescribed anti-hypertensive 
medications.  For example, a March 2005 separation examination 
included the Veteran's report of hypertension being treated with 
Verapamil for 6 years.  However, on a September 2000 National 
Guard enlistment examination, the Veteran denied taking any 
medications.  The record does not include any document first 
diagnosing and treating hypertension.

A review of the record discloses that the Veteran has been 
provided written notice from VA to identify all treatment records 
relevant to his claim.  Additionally, at his hearing in April 
2010, the Veteran was unable to identify any additional pertinent 
treatment records when asked by the undersigned Veterans Law 
Judge.  See Transcript of April 2010 Travel Board Hearing, pp. 5-
6.

The Court has held that VA's duty to assist is not a one-way 
street, and that a claimant cannot wait passively for VA 
assistance in circumstances where he or she has the information 
necessary to obtain relevant evidence.  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Although it appears that the Veteran's medical records are 
incomplete, the Veteran has not properly identified for VA the 
existence of any additional treatment records which may be 
capable of substantiating his claim.  At this point in the 
proceedings, the Board finds that VA has fulfilled its duty to 
assist the Veteran in developing this initial rating claim.

Additionally, the Veteran was afforded VA examination in August 
2009.  This examination report contains all findings necessary to 
decide the claim, including opinion that the Veteran's 
hypertension has not resulted in any complications such as 
hypertensive heart disease.  Since this examination, the Board 
does not find that the lay or medical evidence suggests an 
increased severity of symptoms involving hypertension to the 
extent that a compensable schedular rating may be possible.  
Thus, there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim being decided on appeal, and that 
there is no reasonable possibility that any further assistance 
would aid in substantiating this claim.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

An initial compensable rating for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


